El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
La denuncia formulada en este caso imputaba a Simeón Soto la comisión de un delito de alterar la paz pública por-que desde una tribuna pública y en presencia del público que le escuchaba, amenazó a Valentín Núñez, alias Pinche, o a sus familiares que pudieran estar presentes, tratándolo *936de sin vergüenza, que es nn epíteto ofensivo y vulgar, ver-tiendo amenazas de atentado a la vida contra el citado Pin-che y las personas que se decidiesen a trabajar en contra de los principios de la huelga qne el orador trataba de sus-tentar.
No aparece de la prueba que Núñez estuviera presente. En verdad, lo contrario puede inferirse fácilmente. Dedu-cimos de la prueba que ni Núñez ni ningún otro rompe-huelga estaba presente, y, por tanto, que no fué alterada la paz de ningaino de ellos. Tal vez el público estuvo perturbado. Hubo alguna incitación-a violar la ley en la forma de las palabras. Sin embargo, cualquiera que fuera la interpre-tación lógica que diéramos a la denuncia, si algo significaba, en ella se alegaba una alteración de la paz 4© Valentín Nú-ñez o sus familiares y no existe absolutamente ninguna prueba de tal alteración de la paz. El haber declarado culpable al acusado del cargo que le imputó la denuncia consti-tuyó un error.
También se cometió error al permitirse preguntar a los testigos si allí estaban presentes mujeres y niños, pues al acusado no se le imputó el delito de haber pronunciado fra-ses obcenas o lenguaje grosero e indecoroso al alcance del oído de mujeres y niños, que es el delito especial previsto •en el artículo 368 del Código Penal.
Además, no parece que la misma policía creyera que en realidad de verdad él había cometido un delito, puesto que ellos lo toleraron después de interrumpirle y únicamente le advirtieron que no continuara. Parece que se pensó en el arresto después de lo ocurrido. No hubo nada que demues-tre que el lenguaje usado produjo realmente una alteración de la paz, aunque hubiera podido interpretarse en tal sentido non una denuncia algo diferente y quizás con ligeros hechos adicionales.
Debe revocarse la sentencia y absolverse al acusado.

Revocada la sentencia apelada y absuelto el acusado.

*937Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no tomó parte en la re-solución de este caso.